In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the Town of Bedford, dated September 14, 2006, which, after a hearing, denied the petitioner’s application for preliminary site plan approval, the appeal is from a judgment of the Supreme Court, Westchester County (Loehr, J.), entered December 6, 2006, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the determination of the respondent Planning Board of the Town of Bedford (hereinafter the Planning Board) denying its application for preliminary site plan approval was not arbitrary or capricious (see Matter of Milt-Nik Land Corp. v City of Yonkers, 24 AD3d 446 [2005] ). In conducting preliminary site plan review, the Planning Board is required to set appropriate conditions and safeguards which are in harmony with the general purpose and intent of the Town’s zoning code, and which give particular regard to, inter alia, achieving conformance of the final site development with the Town Development Plan (see Town Law § 274-a [2] [a]; [4]; Zoning Code of Town of Bedford § 125-1 [O]; § 125-87 [F]; Matter of Koncelik v Planning Bd. of Town of E. Hampton, 188 AD2d 469, 470-471 [1992]). Here, the petitioner’s preliminary site plan did not, inter alia, conform to the town development plan.
The petitioner’s remaining contentions are without merit. Ritter, J.P., Florio, Miller and Dillon, JJ., concur.